DETAILED ACTION
This Action is a response to the reply received 12 April 2022. Claims 1, 6, 10-11, 16, 18 and 20 are amended; no claims are canceled or newly added. Claims 1-20 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 10, 12-13, 17 and 19-20 of U.S. Patent No. 10,860,454. Although the claims at issue are not identical, they are not patentably distinct from each other because, with some variations in language, the subject matter of the currently pending claims is present in the claims of U.S. 10,860,454. Tables have been provided below providing a comparison between claims 1-10 of the current application and claims 3 and 5-6 of U.S. 10,860,454 for ease of reference.

Current Application
U.S. 10,860,454
1. A method comprising:
1. A computer-implemented method for data analysis in a distributed computing system, the method comprising:
obtaining, at data processing hardware of a distributed computing system, data associated with a parent job that has executed on the distributed computing system;
accessing data, stored in a storage device of a first processing zone, that is associated with a particular child job created from a particular distributed data processing job that has been executed;
4. The method of claim 1, wherein the one or more child jobs were created by the 30parent job.

2. The method of claim 1, wherein identifying performance data for the one or more child jobs associated with the parent job comprises detecting, from data stored in a first 20storage device of one of the two or more processing zones, identifying information that identifies the one or more child jobs associated with the parent job.  
detecting, from the data stored in the storage device, identifying information that identifies the particular child job created from the particular distributed data processing job;
determining, by the data processing hardware, one or more child jobs associated with the parent job, the one or more child jobs distributed across two or more processing zones of the distributed computing system;

3. The method of claim 2, wherein identifying performance data for the one or more child jobs associated with the parent job further comprises determining that the 25identifying information that identifies the one or more child jobs and second identifying information stored in a second storage device of a different one of the two or more processing zones share a common prefix.
in response to detecting the identifying information that identifies the particular child job created from the particular distributed data processing job, determining that the identifying information that identifies the particular child job and second identifying information stored in a storage device of a second processing zone share a common prefix;

in response to determining that the identifying information that identifies the particular child job and the second identifying information stored in the storage device of the second processing zone share a common prefix, identifying an additional child job as being created from the particular distributed data processing job;
5. The method of claim 1, further comprising correlating, by the data processing hardware, first output data associated with a first child job of the one or more child jobs and second output data associated with a second child job of the one or more child jobs.  

56. The method of claim 5, further comprising determining, by the data processing hardware, the performance data for the parent job based on the first output data associated with the first child job and the second output data associated with the second child job.
correlating particular output data associated with the particular child job and additional output data associated with the additional child job created from the particular distributed data processing job;
identifying, by the data processing hardware, performance data for the parent job and the one or more child jobs associated with the parent job, the performance data comprising a status 10of each of the one or more child jobs;
determining performance data for the particular distributed data processing job based on the particular output data associated with the particular child job and the additional output data associated with the additional child job;
receiving, at the data processing hardware, from a user of the distributed computing system, a user selection selecting the performance data of the parent job; and

7. The method of claim 6, further comprising: 10determining, by the data processing hardware, that the performance data satisfies performance criteria; and in response to determining that the performance data satisfies the performance criteria, triggering, by the data processing hardware, an action to be performed.

determining that the performance data satisfies performance criteria; and in response to determining that the performance data satisfies the performance criteria, triggering an action to be performed.
in response to receiving the user selection selecting the performance data of the parent job, displaying, by the data processing hardware, at a display in communication with 15the data processing hardware, the performance data of associated with the parent job selected by the user selection.
 
10. The method of claim 1, wherein displaying the performance data of the at least 25one of the one or more child jobs selected by the user selection comprises displaying a interactive hierarchical structure.
6. The method of claim 1, further comprising: displaying a user interface that includes display of the performance data, wherein the user interface comprises an interactive hierarchical structure.




158. The method of claim 7, wherein triggering the action to be performed comprises providing a notification based on a result of comparing the performance data for the parent job to the performance criteria.

3. The method of claim 1, wherein triggering an action to be performed comprises: providing a notification based on a result of comparing performance data for the particular distributed data processing job to the performance criteria.


9. The method of claim 1, wherein the performance data for the one or more child 20jobs comprises one or more of: a running time; memory usage; CPU time; disk usage; a relationship between each child job and the parent job; or one or more counters associated with the parent job.
5. The method of claim 1, wherein the performance data comprises one or more of: a running time, memory usage, CPU time, disk usage, a relationship between each child job and the particular distributed data processing job, one or more counters associated with the particular distributed data processing job, or a processing status.


Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, 13, 15-18 and 20 of U.S. Patent No. 10,514,993. Although the claims at issue are not identical, they are not patentably distinct from each other because, with some variations in language, the subject matter of the currently pending claims is present in the claims of U.S. 10,514,993. Tables have been provided below providing a comparison between claims 1-8 and 10 of the current application and claims 1-4 and 6 of U.S. 10,514,993 for ease of reference.

Current Application
U.S. 10,514,993
1. A method comprising:
1. A computer-implemented method for data analysis in a distributed computing system, the method comprising:
obtaining, at data processing hardware of a distributed computing system, data associated with a parent job that has executed on the distributed computing system;
accessing data, stored in a storage device of a first processing zone, that is associated with a particular distributed data processing job that has been executed;
4. The method of claim 1, wherein the one or more child jobs were created by the 30parent job.

2. The method of claim 1, wherein identifying performance data for the one or more child jobs associated with the parent job comprises detecting, from data stored in a first 20storage device of one of the two or more processing zones, identifying information that identifies the one or more child jobs associated with the parent job.  
detecting, from the data stored in the storage device, identifying information that identifies a particular child job associated with the particular distributed data processing job;
determining, by the data processing hardware, one or more child jobs associated with the parent job, the one or more child jobs distributed across two or more processing zones of the distributed computing system;

in response to detecting the identifying information that identifies a particular child job associated with the particular distributed data processing job, comparing the identifying information to data stored in a storage device of a second processing zone; 

identifying an additional child job as being associated with the particular distributed data processing job based on a result of comparing the identifying information to data stored in the storage device of the second processing zone;
5. The method of claim 1, further comprising correlating, by the data processing hardware, first output data associated with a first child job of the one or more child jobs and second output data associated with a second child job of the one or more child jobs.  

56. The method of claim 5, further comprising determining, by the data processing hardware, performance data for the parent job based on the first output data associated with the first child job and the second output data associated with the second child job.
correlating particular output data associated with the particular child job and additional output data associated with the additional child job for the particular distributed data processing job;
identifying, by the data processing hardware, performance data for the parent job and the one or more child jobs associated with the parent job, the performance data comprising a status 10of each of the one or more child jobs;
determining performance data for the particular distributed data processing job based on the particular output data associated with the particular child job and the additional output data associated with the additional child job; and
receiving, at the data processing hardware, from a user of the distributed computing system, a user selection selecting the performance data of the parent job; and

in response to receiving the user selection selecting the performance data of the parent job, displaying, by the data processing hardware, at a display in communication with 15the data processing hardware, the performance data of associated with the parent job selected by the user selection.
providing for display the performance data for the particular distributed data processing job based on the particular output data associated with the particular child job and the additional output data associated with the additional child job.


7. The method of claim 6, further comprising: 10determining, by the data processing hardware, that the performance data satisfies performance criteria; and in response to determining that the performance data satisfies the performance criteria, triggering, by the data processing hardware, an action to be performed.

2. The method of claim 1, further comprising: comparing performance data for the particular distributed data processing job to a performance threshold; and providing a notification based on a result of comparing performance data for the particular distributed data processing job to the performance threshold.


158. The method of claim 7, wherein triggering the action to be performed comprises providing a notification based on a result of comparing performance data for the parent job to the performance criteria.

3. The method of claim 2, wherein the notification comprises one or more of: an audible alert, a tactile alert, a visual alert, or an electronic message.


10. The method of claim 1, wherein displaying the performance data of the at least 25one of the one or more child jobs selected by the user selection comprises displaying a interactive hierarchical structure.
4. The method of claim 1, wherein the performance data comprises one or more of: a running time, memory usage, CPU time, disk usage, a relationship between each child job and the particular distributed data processing job, one or more counters associated with the particular distributed data processing job, or a processing status.


3. The method of claim 2, wherein identifying performance data for the one or more child jobs associated with the parent job further comprises determining that the 25identifying information that identifies the one or more child jobs and second identifying information stored in a second storage device of a different one of the two or more processing zones share a common prefix.
6. The method of claim 1, wherein the identifying information comprises a common prefix identified in the data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeyliger1 et al., U.S. 2013/0204948 A1 (hereinafter referred to as “Zeyliger”) in view of Koyanagi2 et al., U.S. 2006/0059489 A1 (hereinafter referred to as “Koyanagi”).

Regarding claim 1, Zeyliger teaches: A method comprising:
… identifying, by the data processing hardware, performance data for the parent job and the one or more child jobs associated with the parent job, the performance data comprising a status 10of each of the one or more child jobs (Zeyliger, e.g., ¶102, “After a service has been configured, each host machine 448 in the cluster 408 can then be configured with one or more functions (e.g., a ‘role’) for it to perform under that service …” See also, e.g., ¶108, “console can be used to specify dependencies between services … host server 400 can automatically detect or determine dependencies between different services that are run in the cluster …” See also, e.g., ¶127, “data model can specify, one or more of, services, roles, and configurations assigned to each of the hosts …” and ¶130, “health and performance metrics of the hosts and the services are monitored and agent heartbeats are tracked …” Examiner’s note: the output data comprises the health and performance metrics. Further, “health” comprises a status); 
receiving, at the data processing hardware, from a user of the distributed computing system, a user selection selecting the performance data of the parent job (Zeyliger, e.g., ¶¶190-191, “summary results of health can be accessed under the Status tab, where various health results determine an overall health assessment of the service or role … overall health of a role or service is a roll-up of the health checks …” Examiners note: Zeyliger at ¶¶139-207 describe various user environments and/or user interfaces, and it is well known that selecting a tab, such as the Status tab, is selectable by a user to be received by the system to produce the report under said tab); and 
in response to receiving the user selection selecting the performance data of the parent job, displaying, by the data processing hardware, at a display in communication with 15the data processing hardware, the performance data of associated with the parent job selected by the user selection (Zeyliger, e.g., ¶130, “health and the performance metrics of the hosts and the services are depicted in the console …” and, e.g., ¶132, “agents aggregate statistics regarding each of the hosts … communicate and send heartbeats to the server.” See also, e.g., ¶159, “For all service types there is a Status and Health Summary that shows, for each configured role, the overall status and health of the role instance(s) …” and, e.g., ¶¶190-191, “summary results of health can be accessed under the Status tab, where various health results determine an overall health assessment of the service or role … overall health of a role or service is a roll-up of the health checks …” Examiners note: the performance data comprises the health or status summaries, i.e., the overall health assessment, which is based on the health and performance metrics (i.e., the output data). Finally, see, e.g., ¶203, “list of activities provides specific metrics about the activities [] that were submitted, were running, or finished within a selected time frame … Individual activities can be selected and drilled down to look at the jobs and tasks spawned by the activity. For example, view the children of a Pig, Hive or Oozie activity—the MapReduce jobs it spawns, view the activity or job statistics in a report format … and/or display the distribution of task attempts that made up a job, by amount of input or output data or CPU usage compared to task duration.” This portion shows a selection resulting in a “drilling down” such that the child jobs (activities) associated with the selected parent job (activity) and their associated performance characteristics can be viewed).
Zeyliger does not more particularly teach obtaining data associated with a parent job and determining one or more child jobs associated with the parent job and distributed across one or more processing zones of the distributed processing system. However, Koyanagi does teach: obtaining, at data processing hardware of a distributed computing system, data associated with a parent job that has executed on the distributed computing system; 5determining, by the data processing hardware, one or more child jobs associated with the parent job, the one or more child jobs distributed across two or more processing zones of the distributed computing system (Koyanagi, e.g., FIG. 1, element 111 of node 1, the GBC#, and element 300 of node 1, the child process number replication; see also, e.g., ¶51, “A GBC# is an address of the register corresponding to each parent process in the GBC 540, and can be used in identifying a parent process …” See also, e.g., ¶¶69-70, “A GBC# 303 is a register for holding a GBC# value assigned to an IN related instruction request transmitted from the MMU 12 or a GBC# value associated with a request transmitted from the IN 50. A GBC copy 309 is a register for copying and holding the GBC value of the parent process related to a node held by the GBC 540”) for the purpose of enabling consistent tracking of running child processes in a parallel processing system to enable a priority determination regarding data aggregation operations (Koyanagi, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed computing cluster monitoring and reporting system and method of Zeyliger to provide for detecting identifying information identifying a particular child job and an additional child job as being associated with a particular parent job because the disclosure of Koyanagi shows that it was known to those of ordinary skill in the pertinent art to improve a distributed parallel data analysis system and method to provide for detecting identifying information identifying a particular child job and an additional child job as being associated with a particular parent job for the purpose of enabling consistent tracking of running child processes in a parallel processing system to enable a priority determination regarding data aggregation operations (Koyanagi, Id.).

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Zeyliger further teaches: A system comprising: data processing hardware of a distributed computing system; and 16Attorney Docket No: 231441-478479 memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (Zeyliger, e.g., FIG. 71, ¶¶230-232, “computer system 7100 includes a processor,  memory … memory is coupled to the processor …” See also, e.g., ¶234, describing a processor executing instructions from memory).

Regarding claim 2, the rejection of claim 1 is incorporated, and Koyanagi further teaches: wherein identifying performance data for the one or more child jobs associated with the parent job comprises detecting, from data stored in a first 20storage device of one of the two or more processing zones, identifying information that identifies the one or more child jobs associated with the parent job (Koyanagi, e.g., FIG. 1, element 111A of node 2 (not shown but implied), the GBC#, and element 300A of node 2, the child process number replication; see also, e.g., ¶51, “A GBC# is an address of the register corresponding to each parent process in the GBC 540, and can be used in identifying a parent process …” See also, e.g., ¶¶69-70, “A GBC# 303 is a register for holding a GBC# value assigned to an IN related instruction request transmitted from the MMU 12 or a GBC# value associated with a request transmitted from the IN 50. A GBC copy 309 is a register for copying and holding the GBC value of the parent process related to a node held by the GBC 540.” See also, e.g., ¶139, “The GBC value has a copy in each node …” and ¶140, “parent process can recognize that the synchronization has been completed …” and ¶141, “When each child process terminates an assigned calculation process, it performs an inter-node transfer to return the calculation result to the parent process …” Examiner’s note: each node includes information relating the child job to be performed on that node and a parent job; each child job performs a calculation and returns a result to the parent job; in addition, each CPU per node includes a threshold indicator which recites a number of child jobs remaining, and when that number reaches 1, a determination is made of which single remaining child is running, and that job is given a highest priority. In sum, therefore, a comparison is made to determine information relating to a child job and which identifies a parent job, and based on which a determination is made in a second processing zone (i.e., a different node) to determine another child job associated with the parent job).

Claim 12 is rejected for the reasons given in the rejection of claim 2 above.

Regarding claim 5, the rejection of claim 1 is incorporated, and Zeyliger further teaches: correlating, by the data processing hardware, first output data associated with a first child job of the one or more child jobs and second output data associated with a second child job of the one or more child jobs (Zeyliger, e.g., ¶102, “After a service has been configured, each host machine 448 in the cluster 408 can then be configured with one or more functions (e.g., a ‘role’) for it to perform under that service …” See also, e.g., ¶108, “console can be used to specify dependencies between services … host server 400 can automatically detect or determine dependencies between different services that are run in the cluster …” See also, e.g., ¶127, “data model can specify, one or more of, services, roles, and configurations assigned to each of the hosts …” and ¶130, “health and performance metrics of the hosts and the services are monitored and agent heartbeats are tracked …” Examiner’s note: the output data comprises the health and performance metrics).

Regarding claim 6, the rejection of claim 5 is incorporated, and Zeyliger further teaches: determining, by the data processing hardware, the performance data for the parent job based on the first output data associated with the first child job and the second output data associated with the second child job (Zeyliger, e.g., ¶130, “health and the performance metrics of the hosts and the services are depicted in the console …” and, e.g., ¶132, “agents aggregate statistics regarding each of the hosts … communicate and send heartbeats to the server.” See also, e.g., ¶159, “For all service types there is a Status and Health Summary that shows, for each configured role, the overall status and health of the role instance(s) …” and, e.g., ¶¶190-191, “summary results of health can be accessed under the Status tab, where various health results determine an overall health assessment of the service or role … overall health of a role or service is a roll-up of the health checks …” Examiners note: the performance data comprises the health or status summaries, i.e., the overall health assessment, which is based on the health and performance metrics (i.e., the output data)).

Regarding claim 7, the rejection of claim 6 is incorporated, and Zeyliger further teaches: determining, by the data processing hardware, that the performance data satisfies performance criteria; and in response to determining that the performance data satisfies the performance criteria, triggering, by the data processing hardware, an action to be performed (Zeyliger, e.g., ¶138, “an event in the computing cluster meeting a criterion or threshold is detected. In process 912, an alert is generated. Alerts can be delivered via any number of electronic means including, but not limited to, email, SMS, instant messages, etc…”).

Regarding claim 8, the rejection of claim 7 is incorporated, and Zeyliger further teaches: wherein triggering the action to be performed comprises providing a notification based on a result of comparing the performance data for the parent job to the performance criteria (Zeyliger, e.g., ¶138, “an event in the computing cluster meeting a criterion or threshold is detected. In process 912, an alert is generated. Alerts can be delivered via any number of electronic means including, but not limited to, email, SMS, instant messages, etc…”).

Regarding claim 9, the rejection of claim 1 is incorporated, and Zeyliger further teaches: wherein the performance data for the one or more child 20jobs comprises one or more of: a running time; memory usage; CPU time; disk usage; a relationship between each child job and the parent job; or one or more counters associated with the parent job (Zeyliger, e.g., ¶96, “host server further calculates and displays health of cluster … tracks disk usage, CPU, and RAM …” and ¶97, “collects statistics (overall and per-process memory usage and CPU usage … for health calculations and status …” See also, e.g., ¶107, “console can further, for example, display metrics about jobs, such as the number [count] of currently running tasks …” See also, e.g., ¶203, “view the children of a Pig, Give or Oozie activity—the MapReduce jobs it spawns [relationship], view the task attempts generated by a MapReduce job, view the activity or job statistics …”).

Regarding claim 10, the rejection of claim 1 is incorporated, and Zeyliger further teaches: wherein displaying the performance data of the  associated with the parent job selected by the user selection comprises displaying a interactive hierarchical structure (Zeyliger, e.g., ¶203, “list of activities provides specific metrics about the activities [] that were submitted, were running, or finished within a selected time frame … Individual activities can be selected and drilled down to look at the jobs and tasks spawned by the activity …”).

Claims 15-20 are rejected for the reasons given in the rejections of claims 5-10 above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeyliger in view of Koyanagi, and in further view of Hock3, David, U.S. 2018/0173776 A1 (hereinafter referred to as “Hock”).

Regarding claim 3, the rejection of claim 2 is incorporated, but Zeyliger in view of Koyanagi does not teach that the identifying information comprises a common prefix. However, Hock does teach: wherein identifying performance data for the one or more child jobs associated with the parent job further comprises determining that the 25identifying information that identifies the one or more child jobs and second identifying information stored in a second storage device of a different one of the two or more processing zones share a common prefix (Hock, e.g., ¶16, “The relative path would use the prefix of the parent and add a different portion at the end of the prefix for each job …”) for the purpose of providing hierarchical parent-child data organization (Hock, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed computing cluster monitoring and reporting system and method of Zeyliger in view of Koyanagi to provide that the identifying information comprises a common prefix because the disclosure of Hock shows that it was known to those of ordinary skill in the pertinent art to improve a data processing system and method to provide that the identifying information comprises a common prefix for the purpose of providing hierarchical parent-child data organization (Hock, Id.).

Claim 13 is rejected for the reasons given in the rejection of claim 3 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeyliger in view of Koyanagi, and in further view of Pulapaka et al., U.S. 2014/0373027 A1 (hereinafter referred to as “Pulapaka”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Zeyliger in view of Koyanagi does not further teach that the child jobs were created by the parent job. However, Pulapaka does teach: wherein the one or more child jobs were created by the 30parent job (Pulapaka, e.g., ¶17, “Because a parent application may dynamically create a child application (e.g., one or more child processes) that may be initially grouped with the parent application (e.g., within a job object or other relationship indicating that a child process is managed with a parent process) …”) for the purpose of facilitating the creation of child applications and/or processes by a parent application and/or process (Pulapaka, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed computing cluster monitoring and reporting system and method of Zeyliger in view of Koyanagi to provide that the child jobs were created by the parent job because the disclosure of Pulapaka shows that it was known to those of ordinary skill in the pertinent art to improve a data processing system and method to provide that the child jobs were created by the parent job for the purpose of facilitating the creation of child applications and/or processes by a parent application and/or process (Pulapaka, Id.).

Claim 14 is rejected for the reasons given in the rejection of claim 4 above.

Response to Arguments
In the Remarks, Applicants Argue: Amendments to independent claims 1 and 11 distinguish over Zeyliger (Res. at 6-7). “…  Zeyliger, at best, discloses generating a report that includes a status of each host” (id. at 7). Further, “to whatever extent these ‘dependencies’ are interpreted as the claimed parent job and associated child jobs … Zeyliger is wholly silent regarding determining performance data of a dependency of a service based on a user selection selecting performance data of the parent” (id., emphasis in original). “Zeyliger does not discuss the dependencies with regards to the operational report or status of the hosts whatsoever. Instead, Zeyliger merely discloses a user ‘running and viewing reports’” (id.). The remaining references fail to cure these deficiencies (id. at 7-8).

Examiner’s Response: Definitionally, a child job is a dependency of a parent (main) job; the parent job spawns multiple child jobs (see Spec. at, e.g., ¶¶25-26). This is similar to the framework of Zeyliger, which provides as examples the ability to drill down in a user interface to see the jobs and tasks spawned by a parent activity (see Zeyliger at ¶0203). Examiner further notes that determining performance data of a dependency of a service is not based on a user selection selecting performance data of the parent, but instead displaying the performance data results from said selection (see claim 1 at lines 4-6 and 10-16). Zeyliger in fact provides specifically for a user interface via which the user may “drill down” (i.e. display) the performance data related to one or more spawned child jobs dependent on the main job selected by the user. This disclosure by Zeyliger additionally provides specific teaching for the updated limitation scope provided in the amended language.
	In view of the foregoing, Examiner maintains the rejections under the new grounds set forth in full above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference is not cited on the PTO-892 as it was included on the IDS received 11 November 2020.
        2 This reference is not cited on the PTO-892 as it was included on the IDS received 11 November 2020.
        3 This reference is not cited on the PTO-892 as it was included on the IDS received 11 November 2020.